Title: From Benjamin Franklin to Samuel Stockton, 18 March 1779
From: Franklin, Benjamin
To: Stockton, Samuel W.


Sir,
Passy March 18. 1779.
I received yours of the 9th per Mr Lee: I am told there is a Vessel at Rotterdam bound to N. America, but if you do not find a ready Passage from Holland, there are Vessels almost continually going from Nantes and Bordeaux. I do not at present think of any thing worth your while to stay in Europe for: and as Mr. Adams is returning & will go directly to Congress, I purpose to send my present Dispatches by him.
I thank you for your kind Congratulations on my Appointment; Should you pass this Way, you may rely on such friendly Offices as may be in the Power of, Sir, Your most obedient humble Servant.
B Franklin
Mr. Stockton.
  
Addressed: To / Mr Stocton. / at the Hague—
Endorsed: From Dr. Franklin March 18th. 1779.
